White, P. J.
Art. 3012 of the Bevised Statutes, enumerating the persons disqualified to sit as jurors in particular cases, in subdivision 5 mentions “ any person who has sat as a petit juror in a former trial of the same case, or of another case involving the same questions of fact.”
In Dunn v. The State, 7 Texas Ct. App. 600, this article *279was construed in connection with art. 636 of the Code of Criminal Procedure, which declares it a ground of disqualification that a juror has “ served on a petit jury in a former trial of the same case,” and it was held that the two articles were in harmony, and that the former applied in criminal as well as civil trials.
There is no other question in this case requiring special notice, and the judgment, being in all other respects correct, is affirmed.

Affirmed.